Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2020 has been entered.
Claims 1 and 11 are amended; claims 1-20 are pending in this application. The examiner thanks the applicant for indicating the support for the claim amendments in the remarks.
Response to Arguments
Applicant's arguments filed 8/13//2020 with respect to the 35 USC 112(a) rejections of claims 1-20 have been fully considered and are persuasive in view of the claim amendments.  The 35 USC 112(a) rejections of claims 1-20 have been withdrawn.
Applicant’s arguments filed 8/13/2020 with respect to the 103 rejections of claims 1-20 have been considered and are moot as claim amendments require new grounds of rejection.  As the new grounds of rejection are based on previously cited combination of art examiner includes response to remarks below to aid in compact prosecution.
Applicant submits the cited art and particularly Suntebeck does not teach the newly amended claim limitation as “contrast, claim 1 recites establishing a fixed orientation while the user is providing input to the mobile device. Correlating images from a front- and rear-facing 
Examiner notes that the cited sections of Stuntebeck [0056]-[0058] disclose inviting (thus prompting) the user to “maintain a fixed gaze for a predetermined amount of time” which is teaching providing prompted input to the mobile device as recited in the claims.  Examiner suggests further clarifying the manner of the input or the manner of determining the fixed orientation in order to distinguish from the teaching of Stuntebeck.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson; Dan et al. US 20160021238 and Stuntebeck; Erich Peter et al. US 20160094707, further in view of Naqvi; Shamim A. US 20140370869.
Regarding Claims 1 and 11, Abramson discloses A method (See Abramson Fig. 15 [0272]-[0294],  [0306]) comprising: 
receiving, by a mobile device of a user within a vehicle, a request to disable a blocking of a user interaction with one or more functions of the mobile device (See Abramson Fig. 15 1542, [0306] “..at step 1542, processor 110 executing one or more of software modules 130, including, preferably, restriction module 171, adjusts an implementation of one or more restrictions at/in relation to mobile device 105.. modifying an implementation of one or more previously employed restrictions, and/or removing one or more previously employed restrictions.. one or more restrictions can be employed (e.g., if a steering wheel is present in the visual capture, indicating that the user is likely a driver) and/or removed (e.g., if no steering wheel is present, indicating that the user is likely to be a passenger)...”); 
establishing a fixed orientation between the user and the mobile device (See Abramson Fig. 15 1542, [0306] “.., based on a determination that device 105 is facing out the right-hand window of the vehicle and is relatively stable, one or more previously employed restrictions of mobile device 105 can be removed..” relatively stable i.e. fixed orientation);
prompting, while the fixed orientation is maintained (See Abramson [0306] relatively stable i.e. fixed orientation), a capture of at least a second image by a second camera of the mobile device (See Abramson Fig. 15 1510 1520, [0273], 15D, 15E, [0279] “..the user can be directed/instructed as to how to tilt orient the device/camera in order to achieve the requisite angle required by the particular authentication method, as described in detail herein.. in order to enable the user to achieve the requisite input (such as a particular visual capture) in order to authenticate the device....” and [0287]-[0290] visual captures of specified items i.e steering wheel, feet, pedals, interior, etc), the first image including one or more items (See Abramson [0287]-[0290] various examples of items such as seat belt, steering wheel, user’s feet, driver’s hands, vehicle interior, etc.; 
See Abramson Fig. 15 1510 1520 1526 1542 [0286]-[0290] “..and such a visual capture can be processed to identify a presence of a fastened seatbelt in a passenger orientation.., visual capture can include an image of an interior of a vehicle, and such a visual capture can be processed to identify at least two hands and a steering wheel..” [0284] “Then, at step 1520, processor 110 executing one or more of software modules 130, including, preferably, restriction module 171, processes at least one of the visual captures (such as those received at step 1510) to identify one or more indicators within the visual capture”  [0304] “ a visual capture can be processed to identify one or more indicators, and/or to determine the orientation of mobile device 105 and/or the relative location of the device 105 within a vehicle (using the various image analysis techniques described in detail above).)”, [0306]) while the fixed orientation is maintained (See Abramson [0306] relatively stable i.e. fixed orientation); and 
upon determining, while the fixed orientation is maintained (See Abramson [0306] relatively stable i.e. fixed orientation), that the at least the second image is captured from the passenger space, disabling the blocking of the user interaction with the one or more functions of the mobile device (See Abramson Fig. 15 1542, [0306] “..at step 1542, processor 110 executing one or more of software modules 130, including, preferably, restriction module 171, adjusts an implementation of one or more restrictions at/in relation to mobile device 105.. 
Abramson does not explicitly disclose
Prompting the user to provide an input the mobile device;
establishing a fixed orientation between the user and the mobile device by capturing a first image by a first camera of the mobile device while the user is providing the prompted input to the mobile device.
Stuntebeck teaches prompting the user to provide an input the mobile device (Stuntebeck [0056] “ the user may be invited to maintain a fixed gaze for a predetermined amount of time in order to prove to the driver usage detection system 209 that he or she is not a driver” );
establishing a fixed orientation between the user and the mobile device by capturing a first image by a first camera of the mobile device while the user is providing the prompted input to the mobile device (Stuntebeck [0056] [0058] “….Images from the front-facing camera 221 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the capture of a second image of Abramson, to include prompting the user to provide an input the mobile device; establishing a fixed orientation between the user and the mobile device by capturing a first image by a first camera of the mobile device, as taught by Stuntebeck, in order to assess whether a user in a private motor vehicle is a driver (Stuntebeck [0056]).
The combination further suggests determining the second image is from the perspective of the passenger space in the vehicle, as a function of the first image and a classification model, (See Abramson [0087] Using one or more optical recognition methods, such as those known to one of ordinary skill in the art..”).  
The combination does not explicitly disclose determining, as a function of the second image and a classification model built from a plurality of training images.
Naqvi teaches determining, as a function of the first image and a classification model built from a plurality of training images and distinguishing between items captured from a perspective of the passenger space and a perspective of a space in the vehicle other than the passenger space (See Naqvi [0087] “..representations of photographs and images of the dashboard and steering wheel of several makes and models of automobiles… may be used to train a series of feature recognition algorithms and computational processes..” [0105] “..The match may comprise a match of a photo taken from the device's rear facing camera and may  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to include determining, as a function of the first image and a classification model built from a plurality of training images and distinguishing between items captured from a perspective of the passenger space and a perspective of a space in the vehicle other than the passenger space as taught by Naqvi, in order to use one or more optical recognition methods, such as those known to one of ordinary skill in the art (Abramson [0087]) and also make a determination of the immediate environment and state of the mobile (Naqvi [0030]).
Further regarding Claim 11, Abramson discloses A mobile device processors (See Abramson Fig. 1 [0093], Fig. 15F [0273], Fig. 15) comprising: 
a first camera (See Abramson Fig. 1 [0102] camera 145 Fig. 15F [0273]); 
one or more processors (See Abramson Fig. 1 [0093] processor 110);
a memory storing application code processors (See Abramson Fig. 1 [0094]  memory 190).
Regarding Claims 2 and 12, Abramson discloses  upon determining that the at least the first image is captured from a space in the vehicle other than the passenger space, continuing to block the user interaction with the one or more functions of the mobile device (See Abramson Fig. 15 1542, [0306] “..at step 1542, processor 110 executing one or more of software modules 130, including, preferably, restriction module 171, adjusts an 
Regarding Claims 3 and 13, The combination teaches prompting to capture of a third image by a first camera of the mobile device (Stuntebeck [0056] [0058] “..a rear-facing camera 224 (FIG. 1) may be used to determine whether images captured from the rear-facing camera 224 show a portion of a steering wheel, road features viewed through the windshield, and/or the driver's side dashboard. Images from the front-facing camera 221 may be used in conjunction with images from the rear-facing camera 224 to determine whether the user is looking at the display 212 while the rear-facing camera 224 is capturing the driver-side feature..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to include prompting to capture of a second image by a second camera of the mobile device as taught by Stuntebeck, in order to assess whether a user in a private motor vehicle is a driver (Stuntebeck [0056]).
Regarding Claims 4 and 14, Abramson discloses  determining whether the third image is captured from the passenger space vehicle (See Abramson Fig. 15 1510 1520 1526 1542 [0286]-[0290] [0284] “Then, at step 1520, processor 110 executing one or more of software modules 130, including, preferably, restriction module 171, processes at least one of the visual [0304] “ a visual capture can be processed to identify one or more indicators, and/or to determine the orientation of mobile device 105 and/or the relative location of the device 105 within a vehicle (using the various image analysis techniques described in detail above). The visual capture/indicators and/or other inputs can be processed to determine the stability of device 105, as described in detail above (thus further ensuring that the device is not being operated by a driver)”, [0306]).
Regarding Claims 5 and 15, Abramson discloses the second camera corresponds to a rear-facing camera and wherein the first camera corresponds to a front-facing camera (See Abramson [0273] “..It can be appreciated that such authentications can be achieved using a forward-facing camera (e.g., a camera on the side of the device that the screen is on in contemporary devices, such as the iPhone 4S produced by Apple of Cupertino, California, USA, and as is depicted in FIG. 15F, wherein 145F.sub.1 corresponds to a forward-facing camera and 145F.sub.2 corresponds to a rear-facing camera) and/or a rear-facing camera (e, g., a camera on the side of the device that the screen is not on in contemporary devices such as the iPhone 4s produced by Apple of Cupertino, California, USA)…”).
Regarding Claims 6 and 16, Abramson discloses prompting the capture of at least the second image by the second camera comprises prompting a capture of a specified item by the second camera (See Abramson Fig. 15, 15D, 15E, [0279] “..the user can be directed/instructed as to how to tilt orient the device/camera in order to achieve the requisite angle required by the particular authentication method, as described in detail herein.. in order to enable the user to achieve the requisite input (such as a particular visual capture) in order to authenticate the [0287]-[0290] visual captures of specified items i.e steering wheel, feet, pedals, interior, etc).
Regarding Claims 7 and 17, Abramson discloses  identifying the specified item in the at least the second image (See Abramson Fig. 15, 15D, 15E, [0290] “.. a visual capture can include an image of an interior of a vehicle, and such a visual capture can be processed to identify at least two hands and a steering wheel, as will be described in greater detail below with respect to step 1542..” and [0287]-[0290] visual captures of specified items i.e steering wheel, feet, pedals, interior, etc)..
Regarding Claims 9 and 19, Abramson discloses the request to disable the blocking of a user interaction with the one or more functions of the mobile device is an indication of a passenger status of a user of the mobile device  (See Abramson Fig. 15 1542, [0306] “..at step 1542, processor 110 executing one or more of software modules 130, including, preferably, restriction module 171, adjusts an implementation of one or more restrictions at/in relation to mobile device 105.. modifying an implementation of one or more previously employed restrictions, and/or removing one or more previously employed restrictions.. one or more restrictions can be employed (e.g., if a steering wheel is present in the visual capture, indicating that the user is likely a driver) and/or removed (e.g., if no steering wheel is present, indicating that the user is likely to be a passenger). By way of further illustration, based on a determination that device 105 is on the left (driver's) side of the vehicle, a restriction can be employed whereby the mobile device is no longer receptive to user inputs. By way of further example, based on a determination that device 105 is facing out the right-hand window of the 
Regarding Claims 10 and 20, Abramson discloses the blocking of the user interaction with the one or more functions of the mobile device is caused by a native application executing on the mobile device(See Abramson [0095] “..Such computer program code or instructions for carrying out operations for aspects of the systems and methods disclosed..”).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson; Dan et al. US 20160021238, Stutenback and Naqvi; Shamim A. US 20140370869 in view of Innes; Timothy et al. US 20170291611.
Regarding Claims 8 and 18, Abramson discloses determining whether the at least the second image is captured from the passenger space comprises determining, whether the specified item is captured from the passenger space (See Abramson Fig. 15, 15D, 15E, [0290] “.. a visual capture can include an image of an interior of a vehicle, and such a visual capture can be processed to identify at least two hands and a steering wheel, as will be described in greater detail below with respect to step 1542..” and [0287]-[0290] visual captures of specified items i.e steering wheel, feet, pedals, interior, etc).
Abramson does not explicitly disclose based on one or more machine learning techniques.  Innes teaches based on one or more machine learning techniques (See Innes [0073] “..a neural network and/or other machine learning can be implemented and trained to analyze the image data and extract driver event(s). For example, one or more machine learning techniques such as an artificial neural network (also referred to as a neural network), other pattern recognition, etc., can be applied by the example image analyzer 216 and/or the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the determining whether the specified item is captured from the passenger space of Abramson, to include based on one or more machine learning techniques as taught by Innes, in order to identify driver events in the image data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/UMAIR AHSAN/Examiner, Art Unit 2645